Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 11 and 13-19 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to form a stain resistant and soft tactile texture coating on a substrate by first forming a primer on the substrate from one of the hydroxyl resins of claim 11 and a hardener resin having functional groups capable of reacting with the hydroxyl groups of the hydroxyl resin wherein the molar ratio of hydroxyl groups is controlled to be excessive versus the molar ratio of functional groups of the hardener resin followed by forming a topcoat on the primer comprising an alkenyl containing polysiloxane according to formula (I), an Si-H bond containing polysiloxane as in claim formula (II)  and at least one catalyst from the group provided in claim 11.
The most pertinent prior art  (JP2005296697) teaches that it is known to form coating layers of a silicone polymer formed from two components that may read upon those of formula (I) and (II)  combined with a platinum catalyst followed by coating the silicone on a substrate and thereafter coating said silicone coating with a polyurethane coating that presumably would contain hydroxyl resin and hardener as claimed. However, in general the process of the prior art is coated in the opposite order of the current invention for the purpose of providing a soft underlying layer that would have a more durable surface as opposed to the coating system of the present claims which provides adhesion to a substrate through the use of a polyurethane layer covered by a softer silicone layer.  While the steps performed are similar, the product formed is substantially different due to the change of the processing steps and there is no motivation to change the order of the steps to that of the current application.
Another prior art, Fish et al. (USPGPub 2014/0011009) teaches the general stacking of polysiloxane polymers on the surface of polyester or polyurethane films in a mold coating process. However, the prior art fails to teach the use of the specific materials of the current claims and largely the chemistry of the coating materials as a whole.
Another prior art, Ho et al. (US6807831) teaches that the formation of polyurethane commonly involves the mixing of a hydroxyl component with a hardener and a tin catalyst but is otherwise largely unrelated to the invention of the current claims.
Another prior art, Lee et al. (US622533) teaches that it is known to form a polysiloxane using components combined in the current claims. However the prior art is generally unrelated to the invention of the current claims.
Another prior art, Bosshard et al. (USPGPub 2008/0289761) teaches that it is known to include adhesion promoters in polyurethane compositions but is largely unrelated to the invention of the current claims.
A NPL prior art, previously cited as Lewis et al., teaches that maleate hydrosilication inhibitors are known to be added to platinum catalyzed reactions to promote longer working times but is largely unrelated to the invention of the current claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                  
                                                                                                                                                                                      /Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717